Citation Nr: 1402665	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from July 1942 to April 1943, and from September 1943 to March 1946.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2013, the Board remanded this claim for further development.  


FINDING OF FACT

The Veteran was exposed to asbestos during his service on the USS Hermitage and the USS Venango, which as likely as not caused bladder cancer, which as likely as not metastasized to his lungs.  
  

CONCLUSION OF LAW

The criteria for secondary service connection for lung cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran passed away in March 2010.  The cause of death was listed as metastatic bladder cancer.  

In a November 2013 medical nexus opinion, the VA examiner opined that the Veteran's bladder cancer was as likely as not related to asbestos exposure while stationed on the USS Hermitage and the USS Venango in World War II.  Accordingly, service connection for the cause of death was awarded in November 2013.  

The examiner also found it as likely as not that lung cancer metastasized from his bladder cancer.  Service connection is granted on a secondary basis for disability that is due to a service-connected disability.  38 C.F.R. § 3.310 (2013).  As lung cancer metastasized from bladder cancer, the criteria for service connection for lung cancer are met.


ORDER

Service connection for lung cancer is granted.



____________________________________________
	P.M. DILORENZO	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


